Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2. 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
The phrase “storing a plurality of layers and a plurality of positions” (lines 4-5) in claim 1 and “ to obtain a plurality of layers and a plurality of positions” (claim 6, lines 4-5) “storing the plurality of sample images and the plurality of layers and the plurality of positions..” (claim 6, lines 7-8) renders the claim indefinite. 
As to claims 1 and 6, it is not clear as to how one can store physical layers per se in a storage device. Also, in claim 6, it is not clear how the Raman spectrometer can obtain physical layers per se. For the purposes of applying prior arts, the examiner will interpret that the images of the plurality of layers are being stored in the storage device and that the Raman Spectrometer is measuring the spectrum of the 2D material thin films to obtain spectrum images of the plurality of layers and plurality of positions. The examiner, suggests to change the phrase “ storing of a plurality of layers and a plurality of positions” to “storing spectral images of a plurality of layers and a plurality of positions” (claim 1, lines 4-5); and “to obtain spectral images of a plurality of layers and a plurality of positions” and “ storing the plurality of sample images and spectral images of the plurality of layers and the plurality of positions….” (claim 6; lines 4-5; 7-8) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, C.H. et al. U.S. Patent No. US 20190188446 A1 (hereinafter Wu) in view of Shaked, E. et al. WO 2019100169 A1 (hereinafter Shaked).
Regarding claim 1, Wu teaches a method for analyzing 2D material thin film (This corresponds to Fig. 1 where the item imaging system is displayed in Fig. 3 in Wu. The 2D material thin film represents the biological sample tissue which is dehydrated, embedded in paraffin, and mounted on a microscope slide mentioned in paragraph [0003] lines 1-4 in Wu. This indicates the tissue sample is the 2D material thin film.), comprising: capturing sample images of a plurality of 2D material thin films (This pertain to items 120 and 125 in Fig. 1 in Wu.) by an optical microscope (This pertain to item 135 in Fig. 1, which is the imaging system. The imaging system is shown in Figs. 3(a) and 3(b) that shows the microscope diagram mentioned in paragraph [0039] lines 1-4 in Wu. The imaging system is in hyperspectral mode, which means it acquires hyperspectral images.) and storing the plurality of sample images in a storage device (This refers to item 110, which is the image training data storage cited in paragraph [0028] lines 5-10 in Wu.); accessing the storage device by a processor (This refers to item 105 in Fig. 1, which is the machine learning image processing system 105 where it has one or more processors as mentioned in paragraph [0025] lines 6-9 in Wu. The processors have access to all the elements in items 105 and 135 in Fig. 1 in Wu.) and performing a visible light hyperspectral algorithm (This corresponds to the artificial neural network 130 cited in paragraph [0032] line1 and item 130 in Fig. 1 in Wu which ) on the plurality of sample images (This pertains to block 220 in which the image can be accessed from the image sample data storage 140 cited in paragraph [0034] lines 17-19 in Wu. ) to generate a plurality of visible light hyperspectral images (This refers to “to generate a virtually stained image of a second unstained tissue sample” mentioned in paragraph [0034] lines 1-4 in Wu.); performing a training and validation procedure (This corresponds to block 215 where the training procedure corresponds to “train the artificial neural network by using the image training data set” and the validation procedure refers to the “the parameter set” in Fig. 2 in Wu.) by the processor (See paragraph [0025] lines 6-9 in Wu.), performing an image feature algorithm (This refers to the “artificial neural network” in block 215 in Fig. 2 in Wu.)  on the plurality of visible light hyperspectral images (This refers to the “image training data set” in block 215 in Fig. 2 in Wu.), and establishing a thin film prediction model (This corresponds to “the trained artificial neural network 130”, which generates the predicted model of a virtually stained image of a tissue cited in paragraph [0034] lines 2-4 in Wu.) based on a validation of the plurality of layers and the plurality of positions (This refers to paragraph [0033] lines 6-8 in Wu, where the plurality of layers and the plurality of positions correspond to the points, edges, connective elements, and/or correlations between attributes within the image 120 and the image 125 which validated by the parameter set of the images in item 115 in Fig. 1 in Wu.); capturing a thin-film image (This pertains to item 220 in Fig. 2 in Wu.) to be measured by the optical microscope (This refers to microscope of the hyperspectral imaging mode cited in paragraph [0041] lines 1-3 in Wu.), performing the visible light hyperspectral algorithm by the processor (This corresponds to “trained artificial neural network” in block 225 in Fig. 2 in Wu by the processor.), and then generating a distribution result of the thin-film image (This pertains to “to generate a virtually stained image” in block 225 in Fig. 2 in Wu.) to be measured according to an analysis of the thin film prediction model (This corresponds to “trained artificial neural network” in block 225 in Fig. 2 in Wu.); and outputting the distribution result by an output device (This refers to block 230 in Fig. 2 and described in paragraph [0034] lines 24-26 in Wu.).
However, Wu does not disclose measuring the plurality of 2D material thin films by a Raman spectrometer and storing a plurality of layers and a plurality of positions in the storage device.
Shaked, from the same field of endeavor as Wu, teaches measuring the plurality of 2D material thin films (This pertains to the “brain tissue” mentioned in paragraph [56] line 2 in Shaked.) by a Raman spectrometer (This corresponds to item 21 in Figure 3 and the “spectrometer 21” mentioned in paragraph [51] line 23 in Shaked.) and storing (This corresponds to item 30 in Fig. 1, which is the memory that stores the images cited in paragraph [14] line 5 in Shaked.) a plurality of layers (This corresponds to the grayscale in Fig. 4, for example the bright spot corresponds to a layer of “Amyloid Beta plaque” on the tissue mentioned in paragraph [56] line 3 in Shaked.) and a plurality of positions (This corresponds to physical units of distance of the tissue slice mentioned in paragraph [56] line 8 in Shaked.) in the storage device (The storage device is the memory cited in paragraph [14] line 5 in Shaked.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Shaked to Wu to measure the plurality of layers and a plurality of positions of 2D material thin films by a Raman spectrometer  in order to optimize the detection of protein aggregates or other features that are characteristic of Alzheimer’s Disease (AD), or precursors of AD (See paragraph [9] lines 12-13 in Shaked.).
Regarding claim 2, Wu teaches the visible light hyperspectral algorithm has a wavelength of 405 nm (see paragraph [0039] line 14 in Wu. A wavelength of 405 nm overlaps with the range of claim 2 of the application, which is from 380 nm to 780 nm.), and a spectral resolution between 1 nm and 6 nm (The spectral resolution corresponds to the spectral images that have bandwidths between 1 nm to 6 nm cited in paragraph [0036] line 10 in Wu. This range overlaps with the spectral resolution stated in claim 2.).
Even though Wu does not explicitly teach the entire range of 380 nm to 780 nm, it has been held that  where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Therefore, it would have been obvious to ne one of ordinary skill in the art to use the claimed range from 380 nm to 780 nm in order to optimize measurement of different types of samples. 
Regarding claim 3, Wu teaches the training and validation procedure (This pertains to the flow diagram of blocks 215-225 in Fig. 2 in Wu.) comprises a step (The step corresponds to the flow diagram of blocks 215-225 in Fig. 2 in Wu) of dividing the plurality of visible light hyperspectral images into a training set (This represents the hyperspectral images in the image training data storage, which is item 110 in Fig. 1 in Wu.), a validation set (This represents the hyperspectral images in the parameter data storage, which is item 115 in Fig. 1 in Wu.), and a test set (This represents the hyperspectral images in the image sample data storage, which is item 140 in Fig. 1 in Wu.).
Regarding claim 6, Wu teaches a system for analyzing 2D material thin film (This corresponds to Fig. 1 where the item imaging system is displayed in Fig. 3 in Wu. The 2D material thin film represents the biological sample tissue which is dehydrated, embedded in paraffin, and mounted on a microscope slide mentioned in paragraph [0003] lines 1-4 in Wu. This indicates the tissue sample is the 2D material thin film.), comprising: an optical microscope (This pertain to item 135 in Fig. 1, which is the imaging system. The imaging system is shown in Figs. 3(a) and 3(b) that shows the microscope diagram mentioned in paragraph [0039] lines 1-4 in Wu. The imaging system is in hyperspectral mode, which means it acquires hyperspectral images.) for capturing a plurality of sample images of a plurality of 2D material thin films (This corresponds to “unstained second tissue sample” capturing by the optical microscope and storing it in the image sample data storage 140 cited in paragraph [0026] lines 24-26 in Wu.) and capturing a thin-film image to be measured (This corresponds to block 220 and 225 in Fig. 2 in Wu.); a storage device being connected to the optical microscope (This pertains to all storage devices in item 105 connected to the imaging system which is the microscope of the system in Fig. 1 in Wu.) a processor being connected to the storage device (Processors or a processor is included in item 105 and cited in paragraph [0025] line 8 in Wu. The processor is connected to all the storage devices in item 105.) and executing a plurality of instructions to perform the following steps (This pertains to the work flow diagram of Fig. 2 in Wu.): accessing the plurality of sample images and performing a visible light hyperspectral algorithm to generate a plurality of visible light hyperspectral images (This pertains to block 205 in Fig. 2 in Wu.); performing a training and validation procedure (This pertains to blocks 210 and 215 in Fig. 2 in Wu.), performing an image feature algorithm on the plurality of visible light hyperspectral images (This refers to the artificial neural network algorithms analyzing the plurality of visible light hyperspectral images in the image training data storage 110 and parameter data storage 115 in Fig. 1 in Wu.), and establishing a thin film prediction model (This corresponds to “the trained artificial neural network 130”, which generates the predicted model of a virtually stained image of a tissue cited in paragraph [0034] lines 2-4 in Wu.) based on a validation of the plurality of layers and the plurality of positions (This refers to paragraph [0033] lines 6-8 in Wu, where the plurality of layers and the plurality of positions correspond to the points, edges, connective elements, and/or correlations between attributes within the image 120 and the image 125 which validated by the parameter set of the images in item 115 in Fig. 1 in Wu.); and accessing a thin-film image to be measured (This pertains to block 220 in Fig. 2 in Wu.), performing the visible light hyperspectral algorithm, and then generating a distribution result of the thin film prediction model according to an analysis of the thin film prediction model (This pertains to block 225 in Fig. 2 in Wu.); and an output device outputting the distribution result (This pertains to block 230 in Fig. 2 in Wu.).
However, Wu is silent with respect to a Raman spectrometer for measuring the plurality of 2D material thin films to obtain a plurality of layers and a plurality of positions and stores the plurality of sample images and the plurality of layers and the plurality of positions to a storage device.
Shaked, from the same field of endeavor as Wu, teaches a Raman spectrometer (This corresponds to item 21 in Figure 3 and the “spectrometer 21” mentioned in paragraph [51] line 23 in Shaked.) measures the plurality of 2D material thin films (This pertains to the “brain tissue” mentioned in paragraph [56] line 2 in Shaked.) to obtain a plurality of layers (This corresponds to the grayscale in Fig. 4, for example the bright spot corresponds to a layer of “Amyloid Beta plaque” on the tissue mentioned in paragraph [56] line 3 in Shaked.) and a plurality of positions (This corresponds to physical units of distance of the tissue slice mentioned in paragraph [56] line 8 in Shaked.) and stores the plurality of sample images and the plurality of layers and the plurality of positions to a storage device (The storage device is the memory cited in paragraph [14] line 5 in Shaked.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Shaked to Wu to have the Raman spectrometer measures the plurality of 2D material thin films to obtain a plurality of layers and a plurality of positions and stores the plurality of sample images and the plurality of layers and the plurality of positions to a storage device in order to optimize the detection of protein aggregates or other features that are characteristic of Alzheimer’s Disease (AD), or precursors of AD (See paragraph [9] lines 12-13 in Shaked.).
Regarding claim 2, Wu teaches the visible light hyperspectral algorithm has a wavelength of 405 nm (see paragraph [0039] line 14 in Wu. A wavelength of 405 nm overlaps with the range of claim 2 of the application, which is from 380 nm to 780 nm.), and a spectral resolution between 1 nm and 6 nm (The spectral resolution corresponds to the spectral images that have bandwidths between 1 nm to 6 nm cited in paragraph [0036] line 10 in Wu. This range overlaps with the spectral resolution stated in claim 2.).
Even though Wu does not explicitly teach the entire range of 380 nm to 780 nm, it has been held that  where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). Therefore, it would have been obvious to ne one of ordinary skill in the art to use the claimed range from 380 nm to 780 nm in order to optimize measurement of different types of samples. 
Regarding claim 8, Wu teaches the training and validation procedure (This pertains to the flow diagram of blocks 215-225 in Fig. 2 in Wu.) comprises a step (The step corresponds to the flow diagram of blocks 215-225 in Fig. 2 in Wu) of dividing the plurality of visible light hyperspectral images into a training set (This represents the hyperspectral images in the image training data storage, which is item 110 in Fig. 1 in Wu.), a validation set (This represents the hyperspectral images in the parameter data storage, which is item 115 in Fig. 1 in Wu.), and a test set (This represents the hyperspectral images in the image sample data storage, which is item 140 in Fig. 1 in Wu.).
Claims 4, 5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Shaked as applied to claims 1 and 6 above, and further in view of Jain, R et al. U.S. Patent No. US 20150317537 A1 (hereinafter Jain) and  Ozcan, A. et al. U.S. Patent No. US 20190294108 A1 (hereinafter Ozcan).
Regarding claim 4, Wu is silent with respect to the method for analyzing 2D material thin film of claim 1, wherein image feature algorithm comprises a decision tree analysis, principal component analysis, and deep neural network analysis. Regarding claim 9, Wu is silent with respect to the system for analyzing 2D material thin film according to claim 6, wherein image feature algorithm comprises a decision tree analysis, principal component analysis, and deep neural network analysis.
Shaked, from the same field of endeavor as Wu, teaches the image feature algorithm comprises decision tree analysis (see paragraph [80] p. 22 line 6 in Shaked).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Shaked to Wu to have the image feature algorithm comprises decision tree analysis in order to minimize the bias factors in the measurement (see paragraph [80] p. 22 line 7 in Shaked).
Wu, when modified by Shaked, does not teach the image feature algorithm comprises a principal component analysis and a deep neural network analysis.
Jain, from the same field of endeavor as Wu, teaches the image feature algorithm comprises a principal component analysis (see paragraph [0039] line 7 in Jain).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Jain to Wu, when modified by Shaked, to have teaches the image feature algorithm comprises a principal component analysis in order to maximize the accuracy of the dataset to spatial transformations (see paragraph [0039] lines 9-10 in Jain).
Wu, when modified by Shaked and Jain, does not teach the image feature algorithm comprises a deep neural network analysis.
Ozcan, from the same field of endeavor as Wu, teaches the image feature algorithm comprises a deep neural network analysis (see Abstract line 9 in Ozcan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ozcan to Wu, when modified by Shaked and Jain, to have the image feature algorithm comprises a deep neural network analysis in order to optimize the continuous auto-focusing of the image in the optical system (see paragraph [0005] lines 16 in Ozcan). 
Regarding claim 5, Wu teaches the method for analyzing 2D material thin film of claim 4, wherein deep neural network analysis comprises a one-dimensional convolutional neural network (Fig. 5 in Wu shows a one-dimensional convolutional neural network.). Regarding claim 10, Wu teaches the system for analyzing 2D material thin film according to claim 9, wherein deep neural network analysis comprises a one-dimensional convolutional neural network (Fig. 5 in Wu shows a one-dimensional convolutional neural network.)
However, Wu, when modified by Shaked and Jain, is silent with respect to the deep neural network analysis comprises a deep neural network and a three-dimensional convolutional neural network.
Ozcan, from the same field of endeavor as Wu, teaches the deep neural network analysis comprises a deep neural network (see Abstract line 9 in Ozcan) and a three-dimensional convolutional neural network (see paragraph [0050] line 4 in Ozcan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ozcan to Wu to have the deep neural network analysis comprises a deep neural network and a three-dimensional convolutional neural network in order to optimize the continuous auto-focusing of the image (see paragraph [0005] lines 16 in Ozcan) and to minimize the over-fitting of the neural network in the images (see paragraph [0050] lines 6-7 in Ozcan).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chalmers, S. et al.  WO 2005083352 A1, teaches a method and apparatus for high-speed thickness mapping of patterned thin films.
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877             



/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886